 

Exhibit 10.1

 



THIRD AMENDMENT TO
THIRD AMENDED AND RESTATED ADVISORY AGREEMENT

 

This THIRD AMENDMENT TO THIRD AMENDED AND RESTATED ADVISORY AGREEMENT is entered
into as of March 30, 2020, by and among American Finance Trust, Inc. (the
“Company”), American Finance Operating Partnership, L.P. (the “Operating
Partnership”) and American Finance Advisors, LLC (the “Advisor”).

 

RECITALS

 

WHEREAS, the Company, the Operating Partnership and the Advisor entered into
that certain Third Amended and Restated Advisory Agreement, dated as of
September 6, 2016, as amended on July 19, 2018 and March 18, 2019 (as so
amended, the “Advisory Agreement”); and

 

WHEREAS, in light of the unprecedented market disruption resulting from the
coronavirus pandemic, the Company, the Operating Partnership and the Advisor
desire to amend certain provisions of the Advisory Agreement.

 

NOW, THEREFORE, in consideration of the premises made hereunder, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1.Amendment to Section 1 of the Advisory Agreement. Section 1 of the Advisory
Agreement is hereby amended to include following defined terms:

 

“Variable Management Fee Lower Threshold” means (i) for the fiscal quarters
ending June 30, 2020, September 30, 2020 and December 31, 2020, $0.23, and (ii)
for any other fiscal quarter, $0.275.

 

“Variable Management Fee Upper Threshold” means (i) for the fiscal quarters
ending June 30, 2020, September 30, 2020 and December 31, 2020, $0.27, and (ii)
for any other fiscal quarter, $0.3125.”

 

2.Amendment to Section 10(f) of the Advisory Agreement. Section 10(f) of the
Advisory Agreement is hereby replaced in its entirety with the following:

 

“(f) Variable Management Fee. The Company shall pay the Advisor a Variable
Management Fee, payable quarterly in arrears, in an amount equal to (i) the
product of (A) the Adjusted Outstanding Shares for the just completed fiscal
quarter multiplied by (B) 15% multiplied by (C) the excess of Core Earnings Per
Adjusted Share for the just completed fiscal quarter over the Variable
Management Fee Lower Threshold for that fiscal quarter, plus (ii) the product of
(X) the Adjusted Outstanding Shares for the just completed fiscal quarter
multiplied by (Y) 10% multiplied by (Z) the excess of Core Earnings Per Adjusted
Share for the just completed fiscal quarter over the Variable Management Fee
Upper Threshold for that fiscal quarter.”

 

3.Miscellaneous. Except as expressly modified by this amendment, the remaining
terms, covenants and conditions of the Advisory Agreement shall remain in full
force and effect. Capitalized terms used herein but not defined herein shall
have the respective meanings ascribed to such terms in the Advisory Agreement.
Signatures on this amendment which are transmitted electronically shall be valid
for all purposes.

 

[Signature page follows.]

 

1 

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this amendment as of the date first set forth above.

  

  AMERICAN FINANCE TRUST, INC.         By: /s/ Edward M. Weil, Jr.    

Name: Edward M. Weil, Jr.

Title: Chief Executive Officer & President

 

 

  AMERICAN FINANCE OPERATING PARTNERSHIP, L.P.         By:

American Finance Trust, Inc.,

its General Partner

 

  By: /s/ Edward M. Weil, Jr.    

Name: Edward M. Weil, Jr.

Title: Chief Executive Officer & President

 

 

  AMERICAN FINANCE ADVISORS, LLC         By:

American Finance Special Limited Partner, LLC,

its sole member

 

  By:

AR Global Investments, LLC,

its managing member

 

  By: /s/ Michael Anderson    

Name: Michael Anderson

Title: Authorized Signatory

 





 

